Citation Nr: 0942501	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  98-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as secondary to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986 and from October 1994 to March 1995.  She also 
has given a history of ten years of service in the Army 
Reserves.  The record reflects the Veteran's assignments 
included the 4th Ordnance Company Supply and Service Platoon 
of the 4th Ordnance Company, 3rd Ordnance Battalion and the 
503rd Maintenance Company of the 189th Maintenance Battalion.  
It also indicates that she was assigned to the "Retroeur 
Project" in USAEUR (U.S. Army in Europe).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York, which denied service connection for 
sarcoidosis.

In December 1998, the Veteran testified before a Decision 
Review Officer.  A transcript of the hearing is associated 
with the claims folder.  In May 2005, the Veteran and her 
sister testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims folder, which reflects that the 
Board would keep the record open for a period of 60 days for 
the submission of additional evidence.  See Hearing 
Transcript at 2.

On appeal in September 2005, the Board remanded the case so 
that additional development could be undertaken.  
Specifically, the Board directed the RO/AMC to (1) request 
additional information from the Veteran concerning her units 
of assignment and her reported treatment at an Army hospital 
in Germany; (2) request the Veteran's service treatment 
records from the National Personnel Records Center (NPRC); 
(3) request information regarding the Veteran's radiation 
exposure history from the U.S. Army Center for Health 
Promotion and Preventive Medicine (USACHPPM); (4) obtain 
private treatment records; and (5) schedule a VA  
examination.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the September 2005 
Remand Order, and that neither the Veteran, nor her 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2. The Veteran's in-service radiation exposure dose estimate 
amounts to 100 millirem.

3. The Veteran's sarcoidosis was first diagnosed several 
years after her first period of active service and before her 
second period of active duty; there is no medical evidence or 
competent opinion to show that her sarcoidosis is causally 
linked to her first period of active service, to include 
radiation exposure, nor is there such evidence to support her 
claim that her sarcodosis was chronically worsened during her 
second period of active duty or by any incident of such 
service, to include exposure to radiation.






CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, which was pending before VA or the Board prior to 
that date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 
(2004) ("This Court consistently has applied the VCAA to 
cases pending before VA at the time of the VCAA's 
enactment"); see 66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) 
(construing most VCAA provisions to apply "to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date"); see also Bernklau v. Principi, 291 F.3d 
795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions of 66 
Fed. Reg. 45,629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, 
although the Veteran filed her service connection claim in 
March 1997, the provisions of the VCAA still apply.  In the 
instant case, the Board finds that VA fulfilled its duties to 
the veteran under the VCAA.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004, October 2005, and August 2006 letters sent to the 
Veteran by the RO/AMC adequately apprised her of most of the 
information and evidence needed to substantiate the claim, 
and of the notice the RO/AMC failed to supply, no prejudice 
to the Veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2004, October 2005, and August 2006 letters from 
the RO/AMC satisfy these mandates.  These letters set forth 
the laws and regulations applicable to service connection 
claims, including those regulations applicable to claims 
involving exposure to ionizing radiation.

The April 2004 and October 2005 letters clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the Veteran in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  It additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for her if the RO/AMC 
determined such to be necessary to make a decision on the 
claim.  

The April 2004 and October 2005 letters also informed the 
Veteran about the type of evidence needed to support a 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
August 2006 letter informed the Veteran that it needed 
additional information concerning her exposure to radiation 
so that the Defense Threat Reduction Agency could be 
contacted.  It specifically advised the Veteran to provide a 
full description of her duties and activities while a 
participant in a radiation-risk activity.  The Board thus 
finds that the Veteran was effectively informed to submit all 
relevant evidence in her possession, and that she received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
April 2004 or October 2005 letters.  However, the RO did 
supply notice of these elements in the July 2009 SSOC.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such timely notice prior to the February 
1998 decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the June 2004 and July 2009 SSOCs.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Furthermore, as 
noted above, the RO did not supply notice of the two Dingess 
elements until July 2009.  Timely Dingess notice would not 
have operated to alter the outcome because evidence 
establishing service connection for sarcoidosis is lacking.  
The Veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  She has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.  



  
b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The claims file is missing some of the Veteran's service 
treatment and personnel records from her first period of 
active duty from October 1983 to October 1986.  Beginning in 
August 1997, the RO made several attempts to retrieve these 
missing records from various depositories, including the 
National Personnel Records Center (NPRC) and the U.S. Army 
Reserve Personnel Center (AR-PERSCOM), without success.  
According to NPRC's response in August 1999, there were no 
medical records on file.  AR-PERSCOM indicated in December 
2002 that the records were located at Code 13.  Additional 
attempts to retrieve the missing records were made.  A 
November 2006 response from Code 13 indicated that they had 
an incomplete record.  In light of this, the Board recognizes 
that it should employ a "heightened" duty "to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 
51 (1996) (explaining that precedent does "not establish a 
heightened 'benefit of the doubt,' only a heightened duty of 
the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").  

The Board further notes that the U.S. Army Center for Health 
Promotion and Preventive Medicine (USACHPPM) was contacted to 
obtain information regarding the Veteran's radiation exposure 
history.  USACHPPM responded by letter in March 2004, 
concluding that there was not sufficient information provided 
to their investigators to establish a radiation exposure 
history or dose estimate for the Veteran.  USACHPPM noted 
that the request for information did not include the 
Veteran's units of assignment.  The Veteran was informed by 
letter of USACHPPM's failure to verify her radiation 
exposure.  The Veteran responded with a September 2007 
statement that included the requested information.  A follow-
up request to USACHPPM was made in May 2009, and a response 
was received in July 2009.

The Board notes that the Veteran has repeatedly identified 
Mary Immaculate Hospital as the place where the diagnosis of 
sarcoidosis was made in 1992 or 1993.  The RO requested these 
records in May 2008 and March 2009.  No response was 
received.  The Veteran was informed that the RO was unable to 
obtain these records.  An April 2009 letter from the Veteran 
indicates that she had been unable 
to obtain these records herself because the hospital had 
closed.  The Board notes that the claims file contains a July 
2009 formal finding of unavailability for these records.

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The Veteran received April 
1997 and April 2009 VA examinations, which were thorough in 
nature and adequate for the purposes of deciding this claim.  
A competent opinion relating to the contended causal 
relationship between sarcoidosis and service has been 
obtained.  The Veteran exercised her right to a hearing and 
provided sworn testimony in December 1998 and May 2005.  
There is no indication of any additional evidence relevant to 
this claim that is available and has not been obtained.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection in general

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Service connection for certain diseases, such as sarcoidosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2008).

b. Service connection based on exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. 
§ 3.311.  To consider a claim under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. 
§ 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 3 8 
C.F.R. § 3.311(a)(2).

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

In this case, the Veteran alleges that she was exposed to 
radioactive missile parts and ammunition as a result of 
performing the assigned duties of an ordnance warehouse 
specialist while stationed in Germany during her first period 
of active duty, and that she later developed sarcoidosis as a 
result of this exposure.  In the alternative, the Veteran 
alleges that exposure to these materials during her second 
period of active duty aggravated her pre-existing 
sarcoidosis.  See September 2007 Statement.

a. Factual Background

Service Treatment Records

In May 1984, the Veteran was hospitalized for four days.  She 
was diagnosed with acute tonsillitis.

In November 1994, while on active duty, the Veteran was 
treated for breathing problems and recurrent uveitis.  She 
reported that she had been diagnosed with sarcoidosis two 
years earlier (in-between her two periods of active duty) and 
had been prescribed systemic steroids four months earlier.  
The diagnosis was systemic sarcoidosis, which the clinician 
noted was "well controlled when patient has more control 
over activity level."

VA Treatment Records

In March 1997, the Veteran underwent a myomectomy.

The Veteran submitted to a May 1997 VA visual examination.  
The diagnosis was bilateral loss of vision with history of 
sarcoidosis.

The Veteran submitted to a May 1997 VA general medical 
examination.  She gave a history of sarcoidosis (lungs), 
Bell's Palsy, visual loss in service, chronic uveitis, status 
post myemectomy (fibroid), and chronic anemia.  The clinician 
wrote that the Veteran had "no complaint at this time."  
Slight adenopathy on the neck was noted.  There was minimal 
rhonci. The diagnoses included a history of sarcoidosis 
(lungs).

A November 1997 medical certificate notes that the Veteran 
had "no active complaints at this time" with respect to her 
sarcoidosis.

A March 1998 chest X-ray was normal.

A March 1998 treatment record by Dr. M.L., Chief, Pulmonary 
Disease Section, indicates that the Veteran was legally blind 
from uveitis, and that ophthalmology "feel that her vision 
loss is more severe that can be explained by the inflammatory 
process alone, and have searched for optic neuritis with MRTI 
- which was negative."  The doctor noted that two sets of 
PFTs since 1996 indicated that the Veteran's lung condition 
was not progressing.

A December 1998 treatment record by Dr. M.L. contains the 
following notation:

Patient well known to me comes for follow up.  
Young woman with sarcoidosis, diagnosed in 1992, by 
cervical lymph node biopsy at Mary Immaculate in 
Queens.  Had had Bell's Palsay in 1991.  Had eye 
problem in 92, and was started on ophthalmic 
steroids.  In the Army Reserve since 1986 
discharg[e]; recalled to active duty Oct 1994-March 
1995.  Informed MD's in Germany that she had 
sarcoid . . . Patient has no specific complaints at 
present.

A June 1999 letter from Dr. M.L. states that the Veteran 
worked with munitions, chemicals, and various hydrocarbons 
while stationed in Germany during both periods of service.  
The letter notes that the Veteran was hospitalized during her 
first tour with a pulmonary problem and that "[s]he was not 
informed of the exact diagnosis of this infection."  The 
doctor stated that it was her understanding that those 
treatment records had been lost.  The doctor made the 
following statement concerning the etiology of sarcoidosis:

Sarcoidosis is found world wide, but with varying 
prevalence.  The prevalence among African Americans 
is about 50/100,000.  While the exact nature of the 
pulmonary illness [] [the Veteran] suffered while 
on active duty with the Army cannot be identified, 
since the records are lost, sarcoidosis was 
identified while she was in the Army Reserves.  
Since sarcoidosis is associated with an overactive 
immune system it is at least possible that exposure 
to chemicals during the period when she returned to 
active duty in 1994 could have contributed to the 
progression of her disability since that time.
 
An October 2007 MRI of the brain revealed abnormal 
leptomeningeal enhancement involving the inferior right 
cerebellar hemisphere and anterior bilateral frontal lobes 
adjacent to the anterior interhemispheric fissure.  Old left 
cerebellar lacunar infarcts, mild microvascular disease, and 
possible old hemorrhagic right caudate nucleus lacunar 
infarct versus cavernoma.  The impression was probable 
neurosarcoidosis.  The Veteran had a stroke one month later.

A January 2009 treatment note indicates that the stroke was 
due to neurosarcoidosis.

The Veteran submitted to an April 2009 VA respiratory 
diseases examination.  She related that she was diagnosed 
with sarcoidosis in 1992.  She gave a history of night 
sweats, shortness of breath, and chest pain.  An MRI of the 
brain revealed diffuse leptomeningeal and subependymal 
enhancement; abnormal enhancement of the 7th and 8th cranial 
nerves was also suggested.  The doctor reviewed the claims 
file and medical records "in detail" and diagnosed neuro-
sarcoidosis, legally blind.  The review included the 
inpatient records from the Veteran's 1984 hospitalization 
while stationed in Germany.  Asked whether it is at least as 
likely as not that the sarcoidosis began during or as the 
result of any incident of service, the doctor answered 
"no."  She explained that the date of onset was 1992.  
Asked whether the sarcoidosis was aggravated during or as the 
result of any incident of her second period of service, the 
doctor again answered "no."  She explained:

The service medical records during the first tour 
of duty [] did not show any documentation of 
symptoms or treatment of sarcoidosis.  Veteran had 
a normal visual acuity 20/20 both eyes documented 
on 5/10/1991.  Service treatment records from 1994-
1995 [do] not show any evidence of worsening of her 
sarcoidosis.  Inpatient clinical records from US 
Hospital, Landstuhl, Germany [] were reviewed, 
veteran treated for acute tonsillitis.  Hence in my 
opinion there was no significant aggravation [of] 
preexisting sarcoidosis secondary to her second 
period of military service.  Sarcoidosis is a 
multisystem granulomatous disorder of unknown 
pathology that affects individuals worldwide and is 
characterized pathologically by the presence of 
noncaseating granulomas in involved organs.  It 
typically affects young adults and initially 
presents with one or more of the following 
abnormalities: Bilateral hilar adenopathy, 
pulmonary reticular opacities, skin, join, and/or 
eye lesions.

A July 2009 letter from Dr. S.F. states that she has been the 
Veteran's primary care physician since July 2007.  She 
reviewed VA treatment records from that date and noted the 
various manifestations of the Veteran's saroidosis, to 
include uveitis, blindness, and neurosarcoid with 
lightheadedness and headaches.  The doctor made the following 
statement concerning the etiology of sarcoidosis:

[The Veteran] saked that I write a letter stating 
that "lung inflammation" which did not respond to 
antibiotic therapy while in the military may have 
been an early manifestation of her sarcoid.  The 
films should be reviewed carefully by a 
pulmonologist with hindsight of her diagnosis of 
very symptomatic sarcoid, as [the Veteran] is 
correct that this may certainly be the case.

Private Treatment Records

A May 1991 examination report indicates that the Veteran's 
eyesight was 20/20 for both eyes.

A February 1996 treatment record from Dr. K.S. indicates that 
the Veteran was informed that blindness could result if her 
uveitis was not treated with systemic steroids.

An undated record received from the Lindenwood HIP Center in 
May 2007 indicates that the Veteran was diagnosed with 
sarcoidosis in 1992.  This document also notes that the 
Veteran had had uveitis since 1992 and facial palsy since 
1991.

Social Security Administration (SSA) Records

An August 1995 Disability Determination Examination indicates 
that the Veteran was diagnosed with sarcoidosis in 1993.  The 
diagnoses included neuro-sarcoidosis, affecting both optic 
nerves.  The doctor wrote "I find it difficult to reconcile 
her low visual function with active military duty.  In 1993 a 
colleague had found her already legally blind.  She was 
advised to attend her eye clinic soon."

July 2009 Letter from U.S. Army Center for Health Promotion 
and Preventive Medicine

The letter contains the following statement:

Our review of the information provided, along with 
information from our previous searches of data for 
individuals and units performing duties similar to 
[the Veteran's], concluded that [the Veteran's] 
exposure to ionizing radiation, while serving in 
the U.S. Amy in her specific capacity s a weapons 
handler, would not have exceeded the annual 
radiation exposure limit for members of the general 
public (100 millirem).

Veteran's Statements

In correspondence dated July and August 2009, the Veteran 
stated that it is her belief that the tonsillitis she 
suffered in 1984 was an early manifestation of her 
sarcoidosis.  The Veteran also described various symptoms she 
has had since that time, to include dizziness, sensitivity to 
odors, headaches, joint pains, and frequent urination.

b. Discussion

The Board determines that the evidence preponderates against 
the Veteran's claim for service connection for sarcoidosis.  
The Veteran contends, in essence, that her sarcoidosis is due 
to her exposure to radiation during her first period of 
active duty or was aggravated during her second period of 
such service.  The service treatment records from that first 
period of service (October 1983 to October 1986) indicate 
that she was hospitalized in 1984 for acute tonsillitis.  The 
first medical diagnosis of sarcoidosis first appeared in 
1993, several years after her first period of active duty and 
prior to her second period of active service.  Dr. S.D.'s 
opinion that the Veteran's episode of tonsillitis "may have 
been" an early manifestation of her current, diagnosed 
sarcoidosis is too speculative to support the claim.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  38 
C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and Tirpak and a number of additional Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  The April 2009 VA opinion is of 
significant probative value because the clinician reviewed 
and discussed the evidence, to include the 1984 
hospitalization records for tonsillitis, and provided a 
nonspeculative opinion supported by a rationale.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008).   

The Board finds that the evidence also preponderates against 
the Veteran's claim based on presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(a) and (d).  
There is no medical evidence that the Veteran suffered from 
sarcoidosis within the requisite one-year time period under 
section 3.309(a).  To the contrary, the record contains no 
medical evidence of sarcoidosis until 1993, several years 
after discharge.  

With respect to the claim that the Veteran's sarcoidosis is 
due to in-service  radiation exposure, aside from the fact 
that the Veteran did not engage in "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d)(3)(i), 
sarcoidosis does not qualify as one of the 21 diseases 
presumed to be due to radiation exposure under 38 C.F.R. § 
3.309(d).  The Veteran was exposed to ionizing radiation as 
the result of her duties during service, but service 
connection for sarcoidosis is not warranted under 38 C.F.R. § 
3.311 governing radiogenic diseases.  Sarcoidosis does not 
qualify as a "radiogenic disease" as defined by § 
3.311(b)(2).  

As noted above, service connection may be established based 
on medical evidence of a current disease etiologically 
related to in-service events such as exposure to radiation.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).  The service 
treatment records show that sarcoidosis was diagnosed in-
between her two periods of active service.  History obtained 
prior to and during her second period of service indicates 
that sarcoidosis was initially diagnosed in 1992 or 1993, a 
number of years after the Veteran's first period of active 
service and more than a year prior to her second period of 
active duty and it is not contended otherwise.  The Veteran 
contends that her sarcoidosis was aggravated by her second 
period of service as the result of radiation exposure.  There 
is no medical evidence that shows that the Veteran's exposure 
to radiation or chemicals aggravated her sarcoidosis.  Dr. 
M.L.'s opinion that it was merely "possible" that the 
Veteran's in-service exposure to chemicals could have 
contributed to the progression of her sarcoidosis is too 
speculative to support the claim.  See, e.g., Tirpak, supra; 
Stegman, supra.  The April 2009 VA opinion is of significant 
probative value because the clinician reviewed and discussed 
the evidence and provided a nonspeculative opinion supported 
by a rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).  Thus, there is no medical evidence or competent 
opinion to support a conclusion that the Veteran's 
sarcoidosis was caused or aggravated by radiation exposure 
during her second period of active duty.  The only competent 
opinion that addresses the question of in-service aggravation 
weighs against the claim.  

The Board acknowledges the Veteran's contention about the 
progression of her sarcoidosis.  As a layperson, however, she 
is not competent to provide a medical opinion about an 
abnormal progression or aggravation of her pulmonary disease.   
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such an opinion 
must be supported by medical data and it is apparent in 
reviewing the record that X-ray findings are critical in 
determining the diagnosis and progression of sarcoidosis.  
Thus, while the Veteran is competent to report what comes to 
her through her senses, to include shortness of breath, she 
does not have medical expertise to provide such an opinion.  
Id.; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a result, her own 
assertions are not probative to the critical issue in this 
case of whether this condition was caused or aggravated by 
her active service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for sarcoidosis must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


